Citation Nr: 1126455	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the right wrist as a residual of right navicular fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

The Veteran's traumatic arthritis of the right wrist is manifested by palmar flexion to 10 degrees, dorsiflexion to 40 degrees, x-ray evidence of arthritis, and pain.


CONCLUSION OF LAW

The criteria for an increased rating for traumatic arthritis of the right wrist as a residual of right navicular fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in March 2007, November 2007, and April 2008.  The record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was interviewed as to his medical history, wrist symptomatology, and how his work and activities of daily living have been affected.  The two later examiners reviewed the Veteran's wrist x-rays from April 2007.  All examiners performed a physical examination of the wrist, tested its range of motion, and any effects on the wrist with repeated motion.  

The Veteran's representative argued in a May 2011 written statement that the Board should send the Veteran for a new VA examination to evaluate the current condition of the Veteran's wrist, as the most recent examination is over three years old.  However, there is no evidence of record to indicate the Veteran's wrist condition has worsened, and the Veteran and his representative have not contended the Veteran's wrist condition has worsened at any point since the April 2008 VA examination.  Therefore, the Board finds a new VA examination is not required. 

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to an increased rating for traumatic arthritis of the right wrist as a residual of right navicular fracture, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's traumatic arthritis of the right wrist is rated under Diagnostic Code 5010-5215.  This hyphenated code is intended to show that the Veteran's wrist limitation of motion resulted from traumatic arthritis.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 provides that arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides, "Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran is entitled to the current rating of 10 percent and no higher under DC 5003 because he has non compensable limitation of motion of the wrist and X-ray evidence of arthritis.

Diagnostic Code 5215 provides for a single 10 percent rating for limitation of motion of the wrist, either on the basis that dorsiflexion is limited to less than 15 degrees or that palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran's range of motion of the right wrist of is palmar flexion to 10 degrees and dorsiflexion to 40 degrees.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Code 5215.

Under Diagnostic Code 5003, a 10 percent rating may be granted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent rating may be granted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  As there is no evidence of record that any other joint or joint groups are involved besides the one in the Veteran's right wrist, a rating greater than 10 percent is not warranted under Diagnostic Code 5003.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed., 2007).  Although the Veteran stated at each of his three VA examinations, and in his January 2008 VA Form 9, that his right wrist would sometimes lock, ankylosis was not found during physical examination at any of the Veteran's three VA examinations, or at the July 2007 private orthopaedic evaluation.  At the March 2007 VA examination the Veteran's palmar flexion was 25 degrees and dorsiflexion was 45 degrees; at the November 2007 VA examination his palmar flexion was 20 degrees and his dorsiflexion was 50 degrees; at the July 2007 private orthopaedic examination the Veteran's palmar flexion was 22 degrees and his dorsiflexion was 40 degrees; and at the April 2008 VA examination his palmar flexion was 10 degrees and his dorsiflexion was 50 degrees.  Because no ankylosis is shown, greater than a 10 percent rating is not warranted under Diagnostic Code 5214.

In a March 2008 written statement in lieu of VA Form 646, the Veteran's representative argued that the Board should consider rating the Veteran's right wrist disability under Diagnostic Codes 5307 and 5308.  However, both of these Diagnostic Codes provide a Schedule for evaluating muscle injuries affecting the wrist and fingers.  38 C.F.R. § 4.73, Diagnostic Code 5307, 5308.  The Veteran's VA examinations, private orthopaedic examination, and VA medical records do not indicate a muscle injury is associated with the Veteran's traumatic arthritis of the right wrist as a residual of right navicular fracture.  Although the Veteran submitted a claim in March 2008 for service connection for an old tear of the scapholunate ligament, it was denied in June 2008.  Moreover, a ligament is not muscle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1049 (31st ed., 2007) (stating a ligament is a band of tissue that connects bones or supports viscera).  Further, 38 C.F.R. § 4.73 contains a note with these Diagnostic Codes which states, "The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent."  As the Veteran's wrist disability is currently rated at 10 percent, does not warrant a higher rating based on limitation of motion, and does not include a muscle injury, these Diagnostic Codes are not for application. 

The evidence of record also does not show that the Veteran's wrist disability causes a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The maximum schedular rating based on limitation of motion, 10 percent, is already assigned; a higher rating, which requires ankylosis, cannot be assigned on the basis of functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, greater than a 10 percent rating for the Veteran's traumatic arthritis of the right wrist is not warranted on the basis of functional loss.

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability; a higher rating would be available in the absence of a range of motion, but as demonstrated by the findings of the March 2007, July 2007, November 2007, and April 2008 examinations, range of motion does exist.  He has not required hospitalization, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

Because the maximum schedular rating is currently assigned for limitation of motion of the wrist, and the remaining evidence of record does not support a higher rating under alternative Diagnostic Codes or on the basis of functional loss at any time during the period of this appeal, the preponderance of the evidence is against the Veteran's claim for an increased rating.  Accordingly, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for traumatic arthritis of the right wrist as a residual of right navicular fracture is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


